The plaintiff in error duly perfected its appeal from the court below and duly filed and served its brief in this court, in compliance with the rules, but the defendant in error has failed to file a brief and has offered no excuse for such failure. The brief of the plaintiff in error, and authorities therein cited, seem to sustain the assignment of error taken therein. In such case, this court will not search the record for reasons to sustain the judgment of the court below, but will reverse and remand the cause.
The judgment of the court below should therefore be reversed and the cause remanded.
By the Court: It is so ordered.